Citation Nr: 0513745	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-29 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of attorney fees arising from the 
grant of service connection for bilateral hearing loss and 
tinnitus.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1943 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that the appellant was not entitled to payment of attorney 
fees arising from the grant of service connection for 
bilateral hearing loss and tinnitus.  The appellant is the 
attorney retained by the veteran after a February 1997 Board 
decision.

The record reflects that the appellant no longer represents 
the veteran.  In a separate decision, the Board is addressing 
the veteran's claims for entitlement to earlier effective 
dates for the grant of service connection for hearing loss 
and tinnitus.

The Board notes that in March 2004, the RO denied entitlement 
to payment of attorney fees arising from the grant of a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The appellant was issued a 
statement of the case as to the March 2004 decision in July 
2004.  The record before the Board does not reflect that the 
attorney has perfected an appeal as to the issue of 
entitlement to payment of attorney fees arising from the 
grant of a TDIU.  


FINDINGS OF FACT

1.  A February 19, 1997, Board decision determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a head injury; 
the head injury residuals claimed by the veteran included 
hearing loss.

2.  At the time of the February 19, 1997, Board decision, no 
unadjudicated claims for service connection for left or right 
ear hearing loss, or for tinnitus, were pending before VA.

3.  Motions for Reconsideration of the February 1997 Board 
decision filed on the veteran's behalf were denied by the 
Board in June 1997 and February 1998.

4.  The veteran first retained the appellant as his 
representative before the United States Court of Appeals for 
Veterans Claims (Court) in June 1998, more than one year 
following the February 19, 1997, Board decision.

5.  On October 19, 1998, the appellant raised a claim to 
reopen the issue of entitlement to service connection for 
left ear hearing loss.  

6.  In November 1998, the Court vacated and remanded the 
February 19, 1997, Board decision as to the denial of service 
connection for residuals of a head injury; no other issues 
were mentioned in the Court's Order.

7.  The veteran retained the appellant as his representative 
before VA in January 1999; the scope of the representation 
was limited to matters involving claims for disability 
benefits pending before VA at the time of the Court's 
November 1998 Order.

8.  In August 2002, service connection for bilateral hearing 
loss and for tinnitus was granted on the basis of exposure to 
acoustic trauma; the disorders were assigned respective 
disability evaluations of 80 and 10 percent, effective August 
25, 1999.

9.  The Board has determined that the veteran did not file a 
claim to reopen the issue of service connection for left ear 
hearing loss, or a claim for entitlement to service 
connection for right ear hearing loss and tinnitus, prior to 
October 1998; that the veteran is not entitled to an 
effective date earlier than August 25, 1999, for the grant of 
service connection for bilateral hearing loss or for 
tinnitus; and that service connection is not warranted for 
the residuals of a head injury, including any hearing loss or 
tinnitus resulting from such an injury.
 
10.  A final decision has not been promulgated by the Board 
with respect to the issues involved in the August 2002 rating 
decision granting service connection for bilateral hearing 
loss and for tinnitus.


CONCLUSION OF LAW

The criteria for eligibility for payment of attorney fees 
from past-due benefits have not been met.  38 U.S.C.A. § 5904 
(West 2002); 38 C.F.R. § 20.609(f)(h) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act, Pub. L. No. 100-687, 102 
Stat. 4105 (1988), allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
38 U.S.C.A. § 5904(c) and (d) (West 2002).  A fee may be 
charged if, and only if, (1) A final decision has been 
promulgated by the Board of Veterans' Appeals with respect to 
the issue, or issues, involved; and (2) The attorney-at-law 
or agent was retained not later than one year following the 
date that the decision by the Board of Veterans' Appeals with 
respect to the issue, or issues, involved was promulgated.  
See 38 C.F.R. § 20.609 (2004).

On February 19, 1997, the Board issued an unfavorable 
decision in an appeal as to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of head injury.  In several 
statements filed from 1994 to 1997 in connection with that 
claim, the veteran indicated that hearing loss was one such 
residual of the head injury; he did not allege that any left 
or right ear hearing loss was etiologically related to 
service on a basis other than as a currently manifested 
residuals of head injury, and did not allege that any 
tinnitus experienced was a residual of any head injury or 
that it was etiologically related to service.  The February 
1997 Board decision did not address service connection for 
hearing loss or for tinnitus.  

The veteran's representative in 1997, the Disabled American 
Veterans, filed on the veteran's behalf two Motions for 
Reconsideration of the February 1997 Board decision; the 
motions were denied, in, respectively, July 1997 and February 
1998.  Thereafter, the veteran appealed the February 1997 
Board decision to the Court, and in June 1998 retained the 
appellant to represent him before the Court as to the claim 
decided in the February 1997 Board decision.  On October 19, 
1998, the appellant submitted a brief in which he listed 
certain maladies the veteran believed constituted residuals 
of a head injury, none of which included hearing loss.  He 
argued that the issue of service connection for left ear 
hearing loss remained pending before VA.  

In a November 1998 Order, the Court vacated and remanded the 
February 1997 Board decision as to the head injury residuals 
issue; the Court did not address any separate claim for left 
ear hearing loss, or any claim for right ear hearing loss or 
tinnitus.  The veteran thereafter entered into a fee 
agreement with the appellant in January 1999.  The fee 
agreement specified that the scope of representation was 
limited to claims for disability benefits pending before VA 
after the Court's remand, and did not contemplate any new 
claim filed after the date of the Court remand.  In another 
section, the fee agreement specified that the agreement 
"does not encompass any new claim for disability benefits 
filed with [VA] after the date of the [November 1998 
Order]."

Following return of the case to the Board, the Board remanded 
the case to the RO in July 1999, July 2000, and January 2001.  
In February 2001, the RO denied entitlement to service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran submitted a timely notice of disagreement with the 
February 2001 rating decision, but in August 2002, and prior 
to the issuance of a statement of the case, the RO granted 
service connection for bilateral hearing loss and for 
tinnitus.  The RO evaluated the disorders as, respectively, 
80 and 10 percent disabling, effective August 25, 1999.

In a separate decision, the Board has determined that the 
veteran is not entitled to assignment of an effective date 
earlier than August 25, 1999, for the grant of service 
connection for bilateral hearing loss and tinnitus.  The 
Board has also determined that service connection is not 
warranted for the residuals of head injury, including any 
hearing loss or tinnitus originating from such injury.

As noted above, following the February 19, 1997, Board 
decision the veteran first retained the appellant in June 
1998, well over a year later.  Although the veteran submitted 
two Motions for Reconsideration of the February 1997 Board 
decision, the latter of which was denied in February 1998, in 
neither motion did the Chairman order reconsideration of the 
February 1997 Board decision.  Pursuant to 38 U.S.C.A. 
§ 7103, a decision of the Board is final unless the Chairman 
orders reconsideration of the decision.  38 U.S.C.A. § 7103 
(West 2002) (emphasis added).  See 38 C.F.R. §§ 20.1000, 
20.1001 (2004).  The Court, in Rosler v. Derwinski, 1 Vet. 
App. 241, 249 (1991) held that if a motion for 
reconsideration is filed within 120 days of a final decision 
of the Board, "the finality of the initial [Board] decision 
is abated by that motion for reconsideration."  The U.S. 
Court of Appeals for the Federal Circuit, in Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002) clarified that 
application of Rosler did not toll any limitations period, 
but rather reset the appeals period.  Id. at 1281, Footnote 
2.  See also Hayslip v. Principi, 364 F.3d 1321, 1326-27 
(Fed. Cir. 2004) (a Board decision is final during the 
pendency of the appeal period).

In the Board's opinion, while the motions submitted on the 
veteran's behalf to reconsider the February 1997 Board 
decision may have abated the finality of the February 1997 
Board decision for the purposes of securing review by the 
Court under 38 U.S.C.A. § 7266, they did not abate the 
finality of the decision for the purposes of 38 U.S.C.A. 
§ 5904.  The record shows that the February 1997 decision was 
not vacated by the Court until November 1998, and that the 
veteran first retained the appellant in connection with the 
February 1997 Board decision in June 1998.  The appellant 
consequently does not meet the threshold requirement that he 
have been retained within one year of a final Board decision.

Even assuming, however, that the Motions for Reconsideration 
filed by the Disabled American Veterans did render the 
February 1997 Board decision nonfinal until February 1998, 
the criteria for payment of attorneys fees under 38 U.S.C.A. 
§ 5904 are still not met, as the February 1997 Board decision 
did not involve any issue of entitlement to service 
connection for left or right ear hearing loss, or for 
tinnitus, and the only issue before and addressed by the 
Board in the February 1997 decision, namely entitlement to 
service connection for residuals of head injury, remains 
denied.

The appellant argues that although the February 1997 Board 
decision did not address service connection for left ear 
hearing loss, that issue was nevertheless pending before the 
Board and should have been addressed in the decision.  He 
relies on Matter of the Fee Agreement of Smith, 10 Vet. App. 
311 (1997) and Matter of the Fee Agreement of Cox, 11 Vet. 
App. 158 (1998) for the proposition that, for the purpose of 
38 U.S.C.A. § 5904, the Board's failure to address a raised 
issue constitutes a final adverse decision on that claim.  In 
both of the cited cases, however, the Court had specifically 
found that the veteran had raised a claim for a TDIU, 
concluded that the Board's failure to address the TDIU issue 
was in error, and remanded the matter for further 
adjudication.

In this case, however, there was no pending issue of 
entitlement to service connection for left ear hearing loss, 
or any issues of entitlement to service connection for right 
ear hearing loss or tinnitus, pending at the time of the 
February 1997 Board decision.  As discussed in detail in a 
separate decision addressing the veteran's claim for earlier 
effective dates for the grants of service connection for 
hearing loss and tinnitus, service connection for left ear 
hearing loss was denied in a final October 1988 rating 
decision.  The veteran submitted several statements in 1994 
and thereafter in which he mentioned left ear deafness, but 
only in the context of claiming deafness as a residual of 
certain head injuries in service.  He did not allege that any 
hearing loss, in the left or right ear, was due to service on 
a basis other than as due to head injury (such as through 
acoustic trauma), and his claim for deafness was encompassed 
in the issue of entitlement to service connection for 
residuals of head injury.  Moreover, he first suggested that 
his tinnitus was etiologically related to service after the 
February 1997 Board decision.  The Board additionally points 
out that the Court's November 1998 Order did not refer to any 
raised claim for hearing loss or for tinnitus.

Although the appellant in October 1998 indicated that 
deafness was not claimed as a residual of head injury, and 
instead requested adjudication of what he believed was a 
pending claim since March 1987 for left ear hearing loss, as 
noted above, service connection for left ear hearing loss was 
denied in October 1988, and all statements received from the 
veteran and any representative from that time until February 
1997 consistently mentioned deafness only in the context of 
an appealed claim for residuals of head injury.  VA in fact 
developed the head injury claim with consideration of 
deafness as a claimed residual.  In addition, while the 
appellant also argues that the veteran requested service 
connection for tinnitus in March 1987, his March 1987 claim 
for compensation benefits does not mention tinnitus or 
ringing in the ears, and although the veteran reported 
tinnitus at a March 1987 VA examination, he did not even 
suggest that it originated in service.  Consequently, there 
was no pending issue of service connection for bilateral 
hearing loss or tinnitus at the time of the February 19, 
1997, Board decision, and the Smith and Cox are therefore not 
for application. 

In sum, even assuming that the veteran's retention of the 
appellant after February 1997 was timely, the February 1997 
Board decision did not address the issues of entitlement to 
service connection for bilateral hearing loss or tinnitus, 
and those issues have not otherwise been the subject of a 
final Board decision (at least not since 1988).  A final 
decision therefore has not been promulgated by the Board with 
respect to the issues involved, namely bilateral hearing loss 
and tinnitus due to service other than as a residual of head 
injury.

The Board consequently concludes that the appellant is not 
entitled to payment of attorney fees arising from the grant 
of service connection for bilateral hearing loss and 
tinnitus.  His claim is denied.

Inasmuch as the Board has concluded that the appellant is not 
eligible for payment of attorneys fees in this case under the 
criteria of 38 U.S.C.A. § 5904(c)(1), the Board need not 
address the reasonableness of the fee agreement at issue, 
including the provision for a lien on the veteran's claims or 
any sums recovered, see Vargas-Gonzalez v. West, 12 Vet. App. 
63 (1998), or the provision requiring the veteran to 
reimburse the appellant for reasonable out-of-pocket expenses 
in addition to the contingency fee for any recovery. 


ORDER

Entitlement to payment of attorney fees arising from the 
grant of service connection for bilateral hearing loss and 
tinnitus is denied.





	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


